UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 1, 2013 SALON MEDIA GROUP, INC. (Exact name of registrant as specified in charter) Delaware 0-26395 94-3228750 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 870 Market Street, Room 528 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (415) 645-9200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Salon Media Group, Inc. (the Company) is hereby filing this Amendment No. 1 (Amendment No. 1) to its Current Report on Form 8-K, originally filed with the Securities and Exchange Commission on March 7, 2013 disclosing the Companys recapitalization plan (the Original Report). This Amendment No. 1 is being filed solely for the purpose of correcting the information regarding shares of preferred stock held by certain affiliates of the Company appearing page 3 of the Original Report. The corrected disclosure of the entire Original Report appears below. No other changes have been made to the Original Report by this Amendment No. 1. 2 Item 1.01Entry Into a Material Definitive Agreement Item 3.02Unregistered Sales of Equity Securities On March 1, 2013, Salon Media Group, Inc. (the Company) completed a recapitalization (the Recapitalization) in which all of its convertible notes, related party advances and certain accrued consulting fees (aggregating $15,651,000, including interest on the convertible notes through February 28, 2013) and substantially all shares of its convertible preferred stock were exchanged for an aggregate of 72.87 million shares of common stock at a price of $0.35 per share. Outstanding convertible notes plus interest at February 28, 2013 was approximately $3,504,000, all of which was exchanged for an aggregate of 10,012,372 shares of common stock. Approximately 20.2% of the convertible notes was held by a non-affiliate of the Company. Outstanding related party advances at February 28, 2013, including accrued consulting fees of $158,000, was approximately $12,146,000, all of which was exchanged for 34,704,143 shares of common stock. The table below sets forth the issuance of common stock by class of preferred stock participating in the recapitalization: Class and Series Shares Original Purchase Price Common Stock Received Series A $ Series B Series C Series D-1 Series D-2 Series D-3 Series D-4 Series D-5 TOTAL $ 1) Following the Recapitalization, 1,075 shares of Series C Preferred Stock remains outstanding, all of which are held by non-affiliates of the Company. The Company is currently authorized to issue 30 million shares of common stock, and at December 31, 2012 had approximately 3.28 million shares outstanding. At the closing on March1, 2013, the Company issued an aggregate of approximately 26.29 million shares of common stock in respect of all the preferred stock participating in the Recapitalization held by non-affiliates of the Company, all of its convertible notes and 25% of its related party advances (including the accrued consulting fees). This issuance of shares represented substantially all of the available authorized common stock. The holders of the remaining related party advances and preferred stock participating in the Recapitalization, all of whom are members of the board of directors or their affiliates, have tendered these obligations in exchange for an aggregate of approximately 46.58 million shares of common stock that will be issued and delivered to them upon approval of the increase in the authorized common stock of the Company described below. Mr. John Warnock, Chairman of the Board, Mr. William Hambrecht and Ms. Elizabeth Hambrecht, directors and stockholders of the Company, are affiliates of the Company and participated in the Recapitalization. The following table sets forth the securities and instruments owned by each of them prior to the Recapitalization and tendered in the Recapitalization (other than shares of Common Stock) and the shares of Common Stock owned by each of them following the Recapitalization: 3 Prior to the Recapitalization Post-Recapitalization Principal and Interest of ConvertibleNotes Related Party Payables Shares of Preferred Stock Shares of Common Stock (1) Shares of
